COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ernest Ira Fields v. The State of Texas

Appellate case number:   01-15-00772-CR

Trial court case number: 1473576

Trial court:             248th District Court of Harris County

       Appellant, Ernest Ira Fields, was convicted of the offense of aggravated
assault of a family member, and sentenced to 40 years in the Institutional Division
of the Texas Department of Criminal Justice. On October 21, 2015, the trial court
clerk filed the clerk’s record, which contained a certification of appellant’s right to
appeal that was signed, but did not include a notation regarding appellant’s right to
appeal. The certification form contains five options and the judge must mark one
of these options, by checking a box next to that option. The trial court in this case
did not check any of the options on the certification form.
       An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. See Tex. R. App. P.
25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.
App. 2005) (“The court of appeals must dismiss an appeal if a certification
showing that the defendant has the right to appeal is not made a part of the
appellate record.”). In connection with this record, pursuant to Tex. R. App. P.
25.2(f), 37.1 and 44.4, we order the following:
       We direct the trial court to complete a certification of the defendant’s right
of appeal, and direct the trial court clerk to file a supplemental clerk’s record
containing this completed certification of the defendant’s right of appeal with this
Court on or before November 24, 2015.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: November 5, 2015